ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD
PERFORMANCE-BASED EQUITY AWARD AGREEMENT

This Performance-Based Equity Award Agreement (this “Agreement”) sets forth the
terms and conditions of a target award (this “Award”) consisting of both a
target LTIP award that settles in Shares (as defined below) granted to you under
the Allied World Assurance Company Holdings, Ltd Amended and Restated Long-Term
Incentive Plan (the “LTIP”) and a target award of restricted stock units
(“RSUs”) that settle in cash granted to you under the Allied World Assurance
Company Holdings, Ltd Second Amended and Restated 2004 Stock Incentive Plan (the
“Stock Incentive Plan” and together with the LTIP, the “Plans”).

1. The Plans. This Award is made pursuant to the Plans, the terms and conditions
of which are incorporated in this Agreement. Capitalized terms used in this
Agreement are defined herein or in the attached Glossary of Terms.

2. Award. The target number of Shares and RSUs subject to this Award is set
forth at the end of this Agreement (in each case this target number assumes 100%
achievement of the Selected Performance Criteria). Each Award constitutes an
unfunded and unsecured promise of Allied World to deliver (or cause to be
delivered) to you a certain number of Common Shares (the “Share” or the “Shares”
as the context requires) and cash on the settlement date, subject to the terms
of this Agreement. Until such delivery, except as otherwise provided in
Paragraph 3, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of Allied World. THIS AWARD IS SUBJECT TO ALL TERMS,
CONDITIONS AND PROVISIONS OF THE PLANS AND THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE CHOICE OF FORUM PROVISIONS SET FORTH IN PARAGRAPH 14.

3. Vesting and Delivery.

(a) Determination of Performance Percentage. As soon as practicable following
the end of a Performance Period, the Committee shall determine the Performance
Period Percentage applicable to such Performance Period. The determination of
the Committee of the Performance Period Percentage shall be final, binding and
conclusive for all purposes under this Agreement and the Plans.

(b) Time and Form of Payment. Except as provided in this Paragraph 3 and in
Paragraphs 4, 7 and 8, as soon as practicable following the Committee’s
determination of the Performance Period Percentage as described in
Paragraph 3(a):

(i) the Company shall issue or transfer to you, or cause to be issued or
transferred to you, the number of Shares underlying your LTIP Award, and shall
either (i) deliver, or cause to be delivered, to you a certificate or
certificates therefor, registered in your name; or (ii) cause such Shares to be
credited to your account at a third-party stock plan administrator as may be
arranged for by the Company or the Committee from time to time for purposes of
the administration of outstanding awards under the Plans. You shall be deemed
the beneficial owner of the Shares at the close of business on the date on which
the Committee determines the Performance Period Percentage and you shall be
entitled to any dividend or distribution that has not already been made with
respect to such Shares if the record date for such dividend or distribution is
after the close of business on the date on which the Committee determines the
Performance Period Percentage; and

(ii) the Company shall transfer to you, or cause to be transferred to you, an
amount of cash equal to the aggregate Fair Market Value of the Shares underlying
your RSU Award, determined as of the date on which the Performance Period
Percentage is approved by the Committee pursuant to Paragraph 3(a). Your RSU
Award shall be settled as soon as practicable following the Committee’s
determination.

(c) Termination of Employment due to Death or Disability. In the event that your
employment is terminated due to your death or Disability at any time prior to
the end of a Performance Period, you or your estate or beneficiaries, as the
case may be, shall be entitled to (i) 25% of the Award, if such termination
occurs during the first (1st) fiscal year of the Performance Period, (ii) 50% of
the Award, if such termination occurs during the second (2nd) fiscal year of the
Performance Period, or (iii) 75% of the Award, if such termination occurs during
the third (3rd) fiscal year of the Performance Period. The Award payable under
this Paragraph 3(c) shall be settled in Common Shares and cash, as applicable,
as soon as practicable following your termination of employment due to death or
Disability, as the case may be, but in no event later than March 15 of the
fiscal year immediately following the year in which such termination occurred.

(d) Delay in Delivery. Notwithstanding anything contained herein to the
contrary, any delivery of Common Shares or cash otherwise required to be made
hereunder to you at any date as a result of the termination of your employment
for any reason shall be delayed for such period of time as may be necessary to
meet the requirements of section 409A(a)(2)(B)(i) of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), and shall be delivered and/or paid on the
earliest date on which such delivery or payments can be made without violating
the requirements of section 409A(a)(2)(B)(i) of the Code.

4. Termination of the Awards.

(a) Unless the Committee determines otherwise, and except as provided in
Paragraph 3(c), your rights in respect of your Award shall immediately
terminate, and no Shares and/or cash shall be delivered in respect of such
Award, if at any time prior to the date on which the Committee determines the
Performance Period Percentage your employment with the Company terminates for
any reason.

(b) Unless the Committee determines otherwise, and except as provided in
Paragraph 3(c), your rights in respect of your Award (whether or not vested)
shall immediately terminate, and no Shares and/or cash shall be delivered in
respect of such Award, if at any time prior to the settlement date:

(i) you attempt to have any dispute under this Agreement or the Plans resolved
in any manner that is not provided for by Paragraph 14;

(ii) you in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Company, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Company and any such
Client or (C) Solicit any person who is an employee of the Company to resign
from the Company or to apply for or accept employment with any Competitive
Enterprise; or

(iii) you fail to certify to Allied World, in accordance with procedures
established by the Committee that you have complied, or the Committee determines
that you have failed to comply, with all of the terms and conditions of this
Agreement. By accepting the delivery of Shares and/or cash under this Agreement,
you shall be deemed to have represented and certified at such time that you have
complied with all the terms and conditions of this Agreement.

(c) Unless the Committee determines otherwise, if on the settlement date in
respect of any Shares and/or cash that would be deliverable under the terms and
conditions of this Agreement, except that you have not complied with the
conditions or your obligations under Paragraph 4(b)(iii), all of your rights
with respect to your Award shall terminate prior to settlement. In addition,
except as otherwise required by law or with the express prior written consent of
the Board, you shall keep the amount of your Award strictly confidential and you
expressly agree that any breach of this Agreement to keep such information
confidential may result in forfeiture of the Award and/or immediate termination
of your employment.

(d) Without limiting the application of Paragraph 4(b) or Paragraph 4(c), your
rights in respect of your Award that become vested solely by reason of a
Disability shall terminate immediately, and no Shares and/or cash shall be
delivered in respect of such Award if, following the termination of your
employment with the Company by reason of Disability prior to the settlement date
you (i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise.

(e) The settlement of the Award as set forth herein (including there being no
settlement of the Award based on a determination by the Committee that (i) the
minimum Performance Period Percentage was not met or (ii) you failed to comply
with the terms and conditions of this Agreement) shall extinguish the Company’s
entire obligation hereunder in respect of your Award, and you shall not be
entitled to any further payment in respect thereof.

5. Repayment. If following the delivery of Shares and/or cash, the Committee
determines that all terms and conditions of this Agreement in respect of such
delivery were not satisfied, the Company shall be entitled to receive, and you
shall be obligated to pay the Company immediately upon demand therefor, the Fair
Market Value of the Shares and the amount of cash received by you with respect
to your Award, without reduction for any Shares and/or cash applied to satisfy
withholding tax or other obligations in respect of such Shares and/or cash.

6. Non-transferability. Except as otherwise may be provided by the Committee,
the limitations set forth in Section 3.5 of the Stock Incentive Plan shall apply
to this entire award. Any assignment in violation of the provisions of this
Paragraph 6 shall be null and void.

7. Withholding, Consent and Legends.

(a) The delivery of Shares and cash is conditioned on your satisfaction of any
applicable withholding taxes (in accordance with Section 7(e) of the LTIP and
Section 3.3 of the Stock Incentive Plan, as applicable).

(b) Your rights in respect of your Award are conditioned on the receipt by the
Company or third-party stock plan administrator, as applicable, to the full
satisfaction of the Committee of any required consents (as defined in
Section 3.4 of the Stock Incentive Plan) that the Committee may determine to be
necessary or advisable (including, without limitation, your consenting to
deductions from your wages, or another arrangement satisfactory to the
Committee, to reimburse the Company for advances made on your behalf to satisfy
withholding and other tax obligations in connection with this Award).

(c) Allied World may affix to Certificates representing Shares issued pursuant
to this Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with Allied World). Allied World may advise the
transfer agent to place a stop transfer order against any legended Shares.

8. Rights of Offset. The Company shall have the right to offset, or cause to be
offset, against the obligation to deliver Shares and/or cash under this
Agreement any outstanding amounts (including, without limitation, travel and
entertainment or advance account balances, loans or amounts repayable to the
Company pursuant to tax equalization, housing, automobile or other employee
programs) you then owe to the Company and any amounts the Committee otherwise
deems appropriate.

9. No Rights to Continued Employment. Nothing in this Agreement or the Plans
shall be construed as giving you any right to continued employment by the
Company or affect any right that the Company may have to terminate or alter the
terms and conditions of your employment.

10. Successors and Assigns of Allied World. The terms and conditions of this
Agreement shall be binding upon, and shall inure to the benefit of, Allied World
and its successor entities.

11. Committee Discretion. The Committee shall have full discretion with respect
to any actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.

12. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Agreement as permitted by the applicable Plan,
and the Board may amend the Plans in any respect. Notwithstanding the foregoing,
no such amendment shall materially adversely affect your rights and obligations
under this Agreement without your consent. Any amendment of this Agreement shall
be in writing signed by an authorized member of the Committee or a person or
persons designated by the Committee.

13. Adjustment. In the event of a recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, amalgamation, consolidation, rights
offering, separation, reorganization or liquidation, or any other change in the
corporate structure or the Shares, subsequent to the date of the Date of Grant,
the Committee or the Board shall make such equitable adjustments, designed to
protect dilution or enlargement of rights, as it may deem appropriate in
accordance with the applicable Plan.

14. Governing Law; Venue. THIS AWARD SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. IN CONSIDERATION OF YOUR
ACCEPTANCE OF THIS AWARD, YOU HEREBY EXPRESSLY SUBMIT TO THE EXCLUSIVE
JURISDITION OF AND VENUE IN THE COURTS OF BERMUDA WITH RESPECT TO ANY SUIT OR
CLAIM INSTITUTED BY THE COMPANY OR YOU RELATING TO THIS AWARD.

15. Headings. The headings in this Agreement are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

1

IN WITNESS WHEREOF, Allied World has caused this Agreement to be duly executed
and delivered as of the Date of Grant.

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD

By:
Name:
Title:


Recipient:

Target Numbers for the Award:

- Target LTIP award to be Settled in Shares (the “Target LTIP Award”):
— Target award of RSUs to be Settled in Cash (the “Target RSU Award”):

Date of Grant:

Receipt
Acknowledge:

Address:

Street

City, State Zip Code

Social Security No./Local I.D. No.

Glossary of Terms

Solely for purposes of this Award, the following terms shall have the meanings
set forth below. Capitalized terms not defined in this Glossary of Terms shall
have the meanings as used or defined in the Agreement.

“Allied World” means Allied World Assurance Company Holdings, Ltd or a successor
entity.

“Board” means the Board of Directors of Allied World.

“Certificate” means a share certificate (or other appropriate document or
evidence of ownership) representing Common Shares of Allied World.

“Client” means any client or prospective client of the Company to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Company.

“Committee” means the Compensation Committee of the Board; provided, however, if
at any time during the term of the LTIP or Stock Incentive Plan the Compensation
Committee is not comprised of any members, the full Board shall be deemed to be
the Committee hereunder until such time that the Compensation Committee of the
Board has at least one member.

“Common Shares” means the common shares of Allied World.

“Company” means Allied World and its subsidiaries.

“Competitive Enterprise” means a business enterprise that (i) engages in any
activity, or (ii) owns or controls a significant interest in any entity that
engages in any activity, that, in either case, competes anywhere with any
activity in which the Company is engaged. The activities covered by the previous
sentence include, without limitation, all insurance and re-insurance, and
insurance and reinsurance related activities, and asset management located in
Bermuda and abroad.

“Disability” means, in the absence of any employment agreement between you and
the Company otherwise defining Disability, any physical or mental disability or
infirmity that prevents the performance of your employment duties for a period
of (i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent or potentiality of your Disability upon which you and
the Company cannot agree shall be determined by a qualified, independent
physician selected by the Company and approved by you (which approval shall not
be unreasonably withheld). In the event there is an employment agreement between
you and the Company defining Disability, “Disability” shall have the meaning
provided in such agreement.

“Fair Market Value” means, with respect to a Common Share on any day, the fair
market value as determined in accordance with a valuation methodology approved
by the Committee and consistent with the requirements of Section 409A of the
Code, or if there is a public market for the shares on such date, (i) the
methodology as determined by the Committee in its sole and absolute discretion,
or (ii) if the Committee has not set forth a pricing methodology, the closing
price of the Common Shares on such stock exchange on which the shares are
principally trading on the date in question, or, if there were no sales on such
date, on the closest preceding date on which there were sales of shares.

“LTIP Award” means, with respect to any Performance Period, the number of Common
Shares equal to your Target LTIP Award multiplied by the Performance Period
Percentage for such Performance Period.

“Performance Criteria” means one or more of the following performance metrics:
(i) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per share; (v) book value per share;
(vi) return on shareholders’ equity; (vii) return on investment; (viii) stock
price; (ix) improvements in capital structure; (x) revenue or sales; and
(xi) total return to shareholders.

“Performance Period” means the three consecutive fiscal year period ending on
[            ].

“Performance Period Percentage” means, unless otherwise determined by the
Committee, for any Performance Period, a percentage determined as a function of
percentage achievement of the Selected Performance Criteria, as follows:

          Percentage Achievement of Selected Performance   Performance Period
Percentage Criteria        
Less than 80%
    0 %
 
       
80%
    50 %
 
       
100%
    100 %
 
       
120% or greater
    150 %
 
       

To the extent the percentage achievement of the Selected Performance Criteria
falls between any level set forth on the table above, the Performance Period
Percentage shall be the Performance Period Percentage for the percentage
achievement level immediately below that actually obtained plus 2.50% for each
whole percentage achievement in excess of such stated level (e.g., at 90%
achievement of the Selected Performance Criteria, the Performance Period
Percentage will equal 50% plus 25%, or 75%).

“RSU Award” means, with respect to any Performance Period, the number of Common
Shares equal to your Target RSU Award multiplied by the Performance Period
Percentage for such Performance Period.

“Selected Performance Criteria” means, with respect to a Performance Period, the
Performance Criteria that are selected to measure the performance of the Company
over the Performance Period.

“Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.

2